15-793-cv
Stevenson Tota v. Commissioner of Social Security


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 8th day of April, two thousand sixteen.

PRESENT: REENA RAGGI,
                 CHRISTOPHER F. DRONEY,
                         Circuit Judges,
                 J. PAUL OETKEN,
                         District Judge.*
----------------------------------------------------------------------
KIM J. STEVENSON TOTA,
                         Plaintiff-Appellant,

                     v.
                                                                                  No. 15-793-cv
COMMISSIONER OF SOCIAL SECURITY,
                         Defendant-Appellee.
----------------------------------------------------------------------
FOR APPELLANT:                                    Kim J. Stevenson Tota, pro se, Staten Island,
                                                  New York.

FOR APPELLEE:                                           Candace Scott Appleton, Varuni Nelson, and
                                                        Arthur Swerdloff, Assistant United States
                                                        Attorneys, for Robert L. Capers, United States
                                                        Attorney for the Eastern District of New York,
                                                        Brooklyn, New York.


*
 The Honorable J. Paul Oetken, of the United States District Court for the Southern
District of New York, sitting by designation.
       Appeal from a judgment of the United States District Court for the Eastern District

of New York (Dora L. Irizarry, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on March 6, 2015, is AFFIRMED.

       Plaintiff Kim J. Stevenson Tota (“Stevenson Tota”), proceeding pro se, appeals the

district court’s affirmance of the Commissioner of Social Security’s 2009 denial of her

application for disability benefits. We assume the parties’ familiarity with the facts and

record of prior proceedings, which we reference only as necessary to explain our decision

to affirm.

       In considering whether the Commissioner was entitled to judgment on the

pleadings, we review the administrative record de novo, mindful that our function is not to

determine whether plaintiff is disabled but, rather, to determine if there is substantial

evidence to support the Commissioner’s decision and if the correct legal standards were

applied. See Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). We

have recognized “substantial evidence” to be “more than a mere scintilla,” and defined it as

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation marks

omitted); see also Richardson v. Perales, 402 U.S. 389, 401 (1971).

       Upon this review, we conclude that substantial evidence supports the administrative

law judge’s September 4, 2009 finding that Stevenson Tota is ineligible for disability



                                             2
benefits for the period between November 1, 2001, and December 31, 2007. We also

conclude that the administrative law judge correctly applied the relevant legal standards in

reaching that decision. Thus, we affirm substantially for the reasons stated in the district

court’s thorough and well reasoned opinion. See Mem. & Order, Stevenson Tota v.

Comm’r of Soc. Sec., No. 13-cv-3463 (DLI) (E.D.N.Y. Mar. 6, 2015), ECF No. 26.

       We have considered all of Stevenson Tota’s arguments and conclude that they are

without merit. Accordingly, we AFFIRM the district court’s judgment.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




                                             3